Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 3/11/2020. 
Claims 1-20 are pending in the application.  
The information disclosure statements filed on 3/3/2021 and 6/11/2020 have been considered.
Claim Objections
Claims 1-11, 15, and 18 are objected to because of the following informalities:  per claim 1, it appears that ‘a’ needs to be added before “processor hardware” and “memory hardware” at lines 3-4.  Per claims 4, 8, 15, and 18, it appears that “an indication” needs to be changed to “an indication that.”  Per claims 2, 3, 5-7, 9-11, these claims are objected because they depend from claim 1.
  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 7 recites the limitation "the memory”.  There is insufficient antecedent basis for this limitation in the claim.  Interpreted as the memory hardware.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over von Trapp (US 20200125963) in view of Liang et al. (US 20140258910, hereafter Liang).
Per claim 1:
Von Trapp discloses: A computer system for coordinated control of a plurality of servers, the computer system comprising: processor hardware; and memory hardware coupled to the 
 	a script runtime database including a set of image representations and corresponding script runtimes and instructions for execution by the processor hardware and wherein the instructions include (von Trapp, see at least  [0038] I an automation engine instance (e.g., 232, 235, 236, 240, etc.)) may be hosted in a database implemented in connection with the automation engine and hosted on one or more of the computing systems of automation engine system 105. Message queues (e.g., 230) may be implemented as database tables; [0025] an automation engine hosted on automation engine system 105 may automate workflows utilizing software applications, scripts, [0041] Runtime data sets 242 may be collected in any suitable manner. In some embodiments, automation engine system 105 (e.g., via work processes 205) may communicate with agents (e.g., 125a-c) to obtain data to include in the runtime data stores. In various embodiments, automation engine system 105 may generate data to be stored in runtime data stores; [0053] A job may be an executable object that carries out processing steps according to software code of the executable object … a scripting language of an automation engine. …may execute a script;  [0042] Runtime predictor 229 may then generate a predicted runtime of the job based on a time series analysis of the runtimes of the selected data sets … a time series analysis of previous executions of the job; [0065] At 802, a job is identified. The job may be part of a workflow. At 804, a determination is made as to whether predictive features (i.e., features that are predictive of a runtime of the job) have been previously identified (e.g., by feature ranker 227;  [0067] A time series may be a series of data points (e.g., runtimes) indexed, listed, or graphed according to time order. A time series 
 	in response to receiving a first script from a user device: compiling the first script; generating an image representation of the compiled first script (von Trapp, see at least [0032] Work processes 205 may retrieve tasks from a queue, with the tasks including logic executable by the work process to cause the work process to perform a particular type of task; [0053] A job may be an executable object that carries out processing steps according to software code of the executable object. A job may execute commands on one or more identified target computing systems …a scripting language of an automation engine; Note that the script executable (binary image of the script) is generated by code compilation);

	categorizing the estimated runtime (von Trapp, see at least [0033] work processes may be assigned roles to filter the types of tasks the respective work process is to handle; [0079] the classifiers used in the random forest (or other decision tree) analysis to determine the feature importances for the runtime prediction are partitions of runtime ranges. For example, a first classifier may comprise a runtime between 0 and 2 min, a second classifier may comprise a runtime between 2 and 4 min, and so on;    [0083] feature values representing time may be partitioned into ranges of time … partitioned into one hour blocks, four hour blocks, or other blocks of any suitable length of time; [0085] After the feature ranking analysis is performed at 812, a time series analysis may be performed at 814 based on the identified features. This operation may include identifying a plurality of runtime data sets (referred to herein as a "bin" of runtime data sets) that are to be used in the time series analysis. The predictive features identified during the feature ranking analysis may be used, in conjunction with expected feature values for the execution of the job, to filter the runtime data sets for the job … used in the time series analysis; [0086]; [0087] using the filtered bin of runtime data sets based on the identified features;  [0113] the classifiers were partitions of runtimes), the classifiers used in the conditional fork analysis). 

 	in response to the first script reaching a front of the queue, executing the first script on a server of the plurality of servers that corresponds to the queue  (von Trapp, see at least [0032] Work processes (e.g., 205) are server processes implemented within the automation engine to perform the actual server work in various automations, such as activating, generating, and executing tasks within a given automation job, together with monitoring the status of the tasks and collecting information (and generating report data) relating to the completion of these tasks. Work processes 205 may retrieve tasks from a queue, with the tasks including logic executable by the work process to cause the work process to perform a particular type of task. When the work process 205 accesses a next task from the queue, it may retrieve corresponding 
	
 	Von Trapp does not explicitly teach transmitting the estimated runtime for display on a display of the user device; in response to the first script being executed, transforming the display of the user device according to instructions of the first script.  Liang teaches transmitting the estimated runtime for display on a display of the user device; in response to the first script being executed, transforming the display of the user device according to instructions of the first script  (Liang, see at least [0038] The user interface controller 322 may then employ the estimated execution time to transmit or display the dynamic progress indicator to the client device 302 of the user 310, or at least provide information allowing the client device 302 to display the indicator; [0056] After generating the estimated execution time for the command, the runtime logging module 326 may the return the generated estimated execution time to the user interface controller 322 (operation 612), which may then transmit and/or display a dynamic progress indicator to a user 310 that initiated the command (operation 614). In one implementation, the user interface controller 322 may generate a progress bar or similar graphical indication that is continually or repeatedly updated on a display while the computer tasks of the command are executed to indicate the amount of progress made in the execution of the computer tasks; [0058] After completing execution of the command, the task execution module 324 may return any results resulting from execution of the command to the user 
 	2. The computer system of claim 1 wherein compiling the first script includes generating a bytecode representation of the first script (von Trapp, see at least [0022] Computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java).
 	4. The computer system of claim 1 wherein the instructions include, in response to receiving an indication the estimated runtime is accurate, storing the estimated runtime and the image representation in the script runtime database (von Trapp, see at least [0041] Runtime data sets 242 may be collected in any suitable manner. In some embodiments, automation engine system 105 (e.g., via work processes 205) may communicate with agents (e.g., 125a-c) to obtain data to include in the runtime data stores. In various embodiments, automation engine system 105 may generate data to be stored in runtime data stores; [0075] In some embodiments, multiple runtime data sets for a particular job may be aggregated into a single physical record or otherwise compressed. For example, if multiple data sets have many feature values that are the same across different executions of the job, these feature values may be stored once (while feature values that differ and/or the runtimes may each be stored separately). In other embodiments, the runtime data sets may be stored in any suitable manner; [0099]  the runtime predictions of the workflow and/or individual jobs may be stored 
 	7. The computer system of claim 1 wherein: the memory stores an information database including data referenced in the first script and the first script includes an instruction to obtain data from the information database (von Trapp, see at least [0033] storing log messages and reports generated in the automation engine within a database of the automation engine. Another example server role which may be assigned to work processes may be a resource calculation role to perform tasks such as calculating calendar objects, perform deadlock avoidance, and other tasks, which involve calculations, among other examples; (von Trapp, see at least [0041] Runtime data sets 242 may be collected in any suitable manner. In some embodiments, automation engine system 105 (e.g., via work processes 205) may communicate with agents (e.g., 125a-c) to obtain data to include in the runtime data stores. In various embodiments, automation engine system 105 may generate data to be stored in runtime data stores; [0038] I an automation engine instance (e.g., 232, 235, 236, 240, etc.)) may be hosted in a database implemented in connection with the automation engine and hosted on one or more of the computing systems of automation engine system 105. Message queues (e.g., 230) may be implemented as database tables; [0075] In some embodiments, multiple runtime data sets for a particular job may be aggregated into a single physical record or otherwise compressed. For example, if multiple data sets have many feature values that are the same across different 
 	9. The computer system of claim 1 wherein the instructions include: categorizing the first script as a first type in response to the estimated runtime being less than a predetermined time and in response to the first script being categorized as the first type, transmitting the first script to a first queue of a first server of the plurality of servers (von Trapp, see at least [0025] The automation engine system 105 may be implemented on one or multiple host server devices [0033] work processes may be assigned roles to filter the types of tasks the respective work process is to handle; [0079] the classifiers used in the random forest (or other decision tree) analysis to determine the feature importances for the runtime prediction are partitions of runtime ranges. For example, a first classifier may comprise a runtime between 0 and 2 min, a second classifier may comprise a runtime between 2 and 4 min, and so on;    [0083] feature values representing time may be partitioned into ranges of time … partitioned into one hour blocks, four hour blocks, or other blocks of any suitable length of time; [0085] After the feature ranking analysis is performed at 812, a time series analysis may be performed at 814 based on the identified features. This operation may include identifying a plurality of runtime data sets 
  	10. The computer system of claim 1 wherein the instructions include: categorizing the first script as a second type in response to the estimated runtime being greater than a predetermined time and in response to the first script being categorized as the second type, transmitting the first script to a second queue of a second server of the plurality of servers (von Trapp, see at least [0077] the features may be ranked by separating the features into a set of features that have predictive values for the runtime that are above or equal to a threshold and a set of features that have predictive values lower than the threshold; [0065] this operation 
 	11. A processing system comprising: the computer system of claim 1 and the plurality of servers (von Trapp, see at least [0025] Referring now to FIG. 1, a simplified block diagram is shown illustrating an example computing environment 100 including an example automation engine system 105. The automation engine system 105 may be implemented on one or multiple host server devices … Hosts and server systems may also be implemented on personal computing devices (e.g., 140)).
 Per claims 12, 13, 15, 17, 19, and 20, they are method versions of claims 1, 2, 4, 7, and 9-11, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1, 2, 4, 7, and 9-11 above. 

 	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over von Trapp, Liang, and Lo et al. (US 20180329742, hereafter Lo).
Per claims 3 and 14,
Von Trapp and Liang do not explicitly teach wherein the image representation includes an array of pixels and an intensity of each pixel indicates a value of the bytecode representation.  Lo teaches the image representation includes an array of pixels and an intensity of each pixel indicates a value of the bytecode representation (Lo, see at least [0026] The CPU 150 includes circuitry to perform logical and mathematical calculations. For the purpose of rendering frames for the application 110, the CPU 150 may generate commands for the GPU 120 to execute. The GPU 120 includes circuitry to perform the operations of graphics modeling and processing. For 120 may model a graphical object with primitives, manipulate the primitives by their vertices and pixels, generate surfaces containing rendered graphics, composite the surfaces, and write the composited surface to a frame buffer. Note that an image binary contains pixels with intensity binary values).
  	
5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over von Trapp, Liang, and Xu et al. (US 20210201128, hereafter Xu).
Per claim 5,
Von Trapp and Liang do not explicitly teach wherein the first script is received from the user device in response to selection of a user interface element. Xu teaches wherein the first script is received from the user device in response to selection of a user interface element (Xu, see at least [0038],  The user interface 205 enables a user to select, deselect, add or delete a feature; and to select a data source from which to retrieve the streaming data 114;  [0042] As further shown in FIG. 2, a task selection 209 and a reference result interface 211 are also available via client device A 125, for a user to select a new task and invoke a trained ML model to generate a score indicating the likelihood of completion of the task;   [0068] When a user requests a selected task to be scored via the task selection user interface 209, the selected ML model can be triggered to generate a probability score 501 and a number of factors 503 that best explain the probability score 501).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Xu’s task data retrieval from a user selection with Liang’s estimated runtime transmission and displaying the data and execution results and von Trapp’s runtime prediction to modify von Trapp to incorporate the displaying function of Liang, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to runtime estimation.  Combining Xu’s functionality with that of von Trapp and Liang results in a system that allows to receive the script from a user in response to selection of user interface or new task of the script. The modification would be obvious because one having ordinary skill in the 
Per claim 6,
Von Trapp and Liang do not explicitly teach wherein the first script is received from the user device in response to selection of a new line of the first script.   Xu teaches wherein the first script is received from the user device in response to selection of a new line of the first script (Xu, see at least [0038],  The user interface 205 enables a user to select, deselect, add or delete a feature; and to select a data source from which to retrieve the streaming data 114;  [0042] As further shown in FIG. 2, a task selection 209 and a reference result interface 211 are also available via client device A 125, for a user to select a new task and invoke a trained ML model to generate a score indicating the likelihood of completion of the task;   [0068] When a user requests a selected task to be scored via the task selection user interface 209, the selected ML model can be triggered to generate a probability score 501 and a number of factors 503 that best explain the probability score 501).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Xu’s task 
Per claim 16, it is the method version of claim 5 and 6, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 5 and 6 above. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over von Trapp, Liang, and Jones et al. (US 20200218634, hereafter Jones).

Per claim 8,

Per claim 18, it is the method version of claim 8, respectively, and is rejected for the same reasons set forth in connection with the rejection of claim 8 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200104230 is related to workflow run-time prediction using historical reports;
US 20180321980 is related to execution time prediction on a selected computing core;
US 20170228650 is related execution time estimate using a predictive model;
US 20160188696 is related to clustering database queries for runtime prediction; 
US 20090024572 is related to runtime estimate using historical database queries;
US 20200285642 is related to runtime prediction using machine learning model.

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193